I agree with the majority's disposition of this case. However, I do so for a different reason. I find both the February 18, 1997 Judgment Entry approving the distribution of real property to Ernest Endslow, and the January 16, 1998 Judgment Entry charging appellant with responsibility for assets taken from the estate, each to constituted a final appealable order pursuant to R.C.2505.02(B)(4). Appellant's motion to reconsider is not a substitute for a direct appeal. A decision on the appellant's motion to reconsider neither tolls nor restarts the time in which a notice of appeal must be filed. Because I find both judgment entries to have been final appealable orders under R.C.2505.02(B)(4), and appellant failed to timely file a notice of appeal from them, I agree this appeal should be dismissed for lack of jurisdiction.